DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on August 23, 2022, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 14-15 has been entered.
	Claims 1-13 and 16-24 are pending in the instant application.
Allowable Subject Matter
Claims 1-13 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a protrusion pattern disposed on the cover layer, adjacent to the first conductive pad, and facing a side surface of the display panel, wherein the protrusion pattern has a bar shape extending along the driving chip, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 6-13 and 16-17, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the protrusion pattern comprises: a metal pattern disposed on the cover layer; and an insulating pattern covering the metal pattern, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 3-4, the claims are allowable for the reasons given in claim 2 because of their dependency status from claim 2.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to a protrusion pattern disposed on the cover layer, adjacent to the first conductive pad, and facing a side surface of the display panel, wherein the protrusion pattern has an integral structure with the cover layer, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 18, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 18, and specifically comprising the limitation directed to a first compensation pattern disposed on a second surface of the base film, the second surface of the base film being opposite to the first surface of the base film, wherein the first compensation pattern includes a portion that is not integral to the base film, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 19-24, the claims are allowable for the reasons given in claim 18 because of their dependency status from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879